Case 1:20-cv-00033-JB-N Document 12 Filed 03/04/20 Page 1 of 3             PageID #: 51




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

TOMMY TOMPKINS, JR., on behalf of              )
himself and all others similarly situated,     )
                                               )
       v.                                      )      Case No. 1:20-cv-00033
                                               )
                                               )
HALO VEHICLE PROTECTION, LLC                   )
and MATRIX WARRANTY                            )
SOLUTIONS, INC.,                               )
                                               )
       Defendants.                             )

          DEFENDANTS HALO VEHICLE PROTECTION, LLC
    AND MATRIX WARRANTY SOLUTIONS, INC.’S MOTION TO DISMISS
              PLAINTIFF’S CLASS ACTION COMPLAINT

       Defendants Halo Vehicle Protection, LLC (“Halo”) and Matrix Warranty

Solutions, Inc. (“Matrix”), by and through counsel, and pursuant to Federal Rule of Civil

Procedure 12(b)(2), respectfully move the Court to dismiss Plaintiff’s Class Action

Complaint for lack of personal jurisdiction. Defendants contemporaneously submit and

file herewith their Memorandum in Support of this motion.

       WHEREFORE, for the reasons stated in their Memorandum in Support of their

Motion to Dismiss, Halo and Matrix respectfully request that the Court grant their Motion

to Dismiss and enter an order dismissing the Class Action Complaint as to Halo and

Matrix, and further grant them any such other and relief that the Court deems equitable

and just.
Case 1:20-cv-00033-JB-N Document 12 Filed 03/04/20 Page 2 of 3      PageID #: 52




Dated: March 4, 2020              Respectfully submitted,


                                  MATRIX WARRANTY SOLUTIONS, INC.
                                  and
                                  HALO VEHICLE PROTECTION, LLC

                                  By counsel
                                  /s/ William D. Montgomery, Jr.
                                  William D. Montgomery, Jr.
                                  BALL, BALL, MATTHEWS & NOVAK, P.A.
                                  107 Saint Francis Street, Suite 3340
                                  Mobile, Alabama 36602
                                  Phone: 251-338-2733
                                  Fax: 251-338-2722
                                  monty@ball-ball.com

                                  and

                                  Joseph P. Bowser (Pro Hac Vice)
                                  ROTH JACKSON
                                  11 S. 12th Street, Suite 500
                                  Richmond, Virginia 23219
                                  Phone:         804-441-8701
                                  Fax: 804-441-8438
                                  jbowser@rothjackson.com

                                  and

                                  Gregory M. Caffas (Pro Hac Vice)
                                  ROTH JACKSON
                                  8200 Greensboro Drive, Suite 820
                                  McLean, Virginia 22102
                                  Phone:       703-485-3531
                                  Fax: 703-485-3525
                                  gcaffas@rothjakson.com




                                     2
Case 1:20-cv-00033-JB-N Document 12 Filed 03/04/20 Page 3 of 3          PageID #: 53




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of March 2020, I electronically filed the
foregoing, using the CM/ECF system, which will send notification of such filing to the
following:

      Kenneth J. Riemer, Esq.
      Earl P. Underwood, Jr., Esq.
      UNDERWOOD & RIEMER, PC
      2153 Airport Boulevard
      Mobile, AL 36606
      epu@urlaw.onmicrosoft.com
      kjr@urlaw.onmicrosoft.com
      Attorney for Plaintiff



                                       /s/ William D. Montgomery, Jr.
                                       William D. Montgomery, Jr.




                                          3
